
	
		III
		111th CONGRESS
		1st Session
		S. RES. 338
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Mr. Hatch (for himself,
			 Mr. Bingaman, Mrs. McCaskill, Mr.
			 Cochran, and Mr. Risch)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			November 16, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating November 14, 2009, as
		  National Reading Education Assistance Dogs Day.
		  
	
	
		Whereas reading provides children with an essential
			 foundation for all future learning;
		Whereas the Reading Education Assistance Dogs (R.E.A.D.)
			 program was founded in November of 1999 to improve the literacy skills of
			 children through the mentoring assistance of trained, registered, and insured
			 pet partner reading volunteer teams;
		Whereas children who participate in the R.E.A.D. program
			 make significant improvements in fluency, comprehension, confidence, and many
			 additional academic and social dimensions;
		Whereas the R.E.A.D. program now has an active presence in
			 49 States, 3 provinces in Canada, Europe, Asia, and beyond with more than 2,400
			 trained and registered volunteer teams participating and influencing thousands
			 of children in classrooms and libraries across the Nation;
		Whereas the program has received awards and recognition
			 from distinguished entities including the International Reading Association,
			 the Delta Society, the Latham Foundation, the American Library Association, and
			 PBS Television; and
		Whereas the program has garnered enthusiastic coverage
			 from national media, including major television networks NBC, CBS, and ABC, as
			 well as international television and print coverage: Now, therefore, be
			 it
		
	
		That the Senate, in honor of the 10th
			 anniversary of the R.E.A.D. program, designates November 14, 2009, as
			 National Reading Education Assistance Dogs Day.
		
